DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/10/21.
Applicant's election with traverse of Group I claims 1-12 in the reply filed on 3/10/21 is acknowledged.  The traversal is on the ground(s) that Group I and Group II are related and indistinct; the inventions of Group II and Group III are not distinct; and that the restriction requirement has not established the requisite search burden.  
Applicant argues that the instant process (Group II) recites a step in which the porogen is not removed as reason for why Group I and II should not be restricted. This is not found convincing because the porogen is removed in a subsequent step. The claims of Group II describe removal of the porogen.
Applicant argues that Group II and III are not distinct because the specification describes more or less steps than those shown in Fig.3 for the method. This is not found convincing because the claims of Group II do not limit the product formed to one described by Group III, that is “ligaments arranged in a geometric pattern” with nanoporous ligaments. 
Applicant argues that the restriction requirement did not establish a search burden. This is not found convincing because a description of the differences between the groups which resulted in search burden was set forth in paragraph 6 of the restriction requirement sent 2/1/21. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 names a polyfunctional monomer, and then requires that the monomer has “at least one functional group amendable to polymerization”. The prefix “poly” implies that there is more than one functional group. Already claim 1 is confusing, because it is unclear whether a monomer with one functional group amenable to polymerization and no other functional groups reads on the claimed “polyfunctional monomer”. This is further confused by claim 2, which appears to allow for a monomer with only one functional group (see below). Clarification of the claim is required. 
Claims 2-12 depend on claim 1 and do not remedy this deficiency. 
Claim 2 recites a structural formula for the polyfunctional monomer. This structural formula is:

    PNG
    media_image1.png
    112
    113
    media_image1.png
    Greyscale

Claim 2 states that “R includes one or more elements selected from the group consisting of: a carbon and a hydrogen”. The structural formula is confusing because it is not clear if both Rs must be the same. It is not clear if there may be other atoms connected to the central carbon which is connected 
This structural formula as set forth in the instant specification does not appear to actually limit the structure of the monomer. As such, any monomer which has a functional group recited in claim 2 will be considered to meet claim 2, which is consistent with broadest reasonable interpretation. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the monomer concentration is 2 wt% to 100 wt% of the total mixture. The upper end of this concentration is confusing, because a porogen and a polymerization initiator must be present in some wt% as well (see claim 1), so how can the monomer be 100 wt% of the total mixture? The true endpoint of claim 7 is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites an endpoint of 100% of the composition for a single component of the mixture. The 100% point cannot comprise the other components of claim 1, thus it is outside the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/006,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Copending claim 1 reads on instant claim 1- it recites a fluoropolymer monomer with at least one functional group (instant polyfunctional monomer), a pore-forming material (porogen), and a polymerization initiator. Copending claim 4 reads on instant claim 1 because it describes a porogen. Copending claim 5 reads on instant claim 4. Copending claim 6 reads on instant claim 5. Copending claim 7 reads on instant claim 6. Copending claims 2-15 depend on copending claim 1 and are thus more specific than instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104628917 by Lu et al as evidenced by “CN 104628917_Scifinder abstract” by Scifinder.
Lu describes low-temperature polymerization of a porous crosslinked material.
Regarding claim 1, Lu describes a polyfunctional monomer, e.g. pentaerythritol tetraacrylate (translation p.3 Embodiment 1), a porogen solvent (Scifinder abstract) and a polymerization initiator (Scifinder abstract). 

Regarding claim 2, Lu describes the instant structure in which the functional group is acrylate (translation p.2 penultimate paragraph). Lu meets the instant structural formula by describing many acrylates, for example pentaerythritol triacrylate, trimethylolpropane triacrylate, pentaerythritol tetraacrylate, polyethylene glycol diacrylate, tripropylene glycol diacrylate, and dipropylene glycol diacrylate (Scifinder abstract, Substances; machine translation p.2 penultimate paragraph). 

Regarding claim 3, Lu recites for example polyethylene glycol diacrylate, which has at least two acrylate end monomers (“plurality”) in a polymer of ethylene glycol.

Regarding claim 4 and 5, Lu recites the solvent as simply pore-forming (e.g. Scifinder Abstract; translation p.3-5 Embodiments 1-6) which is liquid upon mixing. 

Regarding claim 6, Lu recites the solvent as solid once it is frozen (translation p.3-5 Embodiments 1-6). When the mixture has solid solvent, it meets this claim.

Regarding claim 7, Lu describes the total amount of monomer in terms of ratios with the other components. For every 100 parts monomer there may be up to 10 parts photoinitiator and up to 2000 parts solvent. Alternatively for every 100 parts monomer there may be a minimum of 0.1 parts photoinitiator and 100 parts solvent (Scifinder abstract). So the amount of monomer in the mixture may be from 4.7 wt% to almost 50 wt%. Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 8, using the calculations for parts by weight described above, the range of wt% solvent given by Lu is 47.6 wt% to 95.2 wt% (Scifinder abstract). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).


Regarding claim 9, Lu describes a range of monomer: solvent of 1:20 to 1:1.  Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 10, Lu describes photoinitiators (translation p.2 paragraph 4, 6). 

Regarding claim 11, using calculations for rejection of claim 7 above, the amount of photoinitiator ranges from 0.0047 wt% to 4.8 wt% (Scifinder abstract). 

Regarding claim 12, for example, Lu describes benzophenone (translation p. 2 paragraph 7), which the instant specification describes as a photoabsorber (submitted specification paragraph 57). 



 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766